        Case 1:18-cv-01551-ESH Document 159 Filed 02/18/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                     Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23)

Defendants respectfully submit this status report. The Court’s August 13, 2018 order requires

Defendants to provide bi-weekly status reports “with any updates regarding [1] the Army’s

policy with respect to administrative separation procedures applicable to DEP and DTP

members, as well as [2] any intention to discharge any DEP or DTP members in accordance with

this policy.” Order (ECF No. 23) at 2.

       1. The Army’s October 26, 2018 policy memorandum (ECF No. 50-1), with regard to

MAVNIs who receive unfavorable MSSRs and/or MSSDs, remains in effect and has not been

changed or otherwise amended.

       2. As of the date of this report, the Army has not initiated any administrative separations

pursuant to the October 26, 2018 policy memorandum (ECF No. 50-1). The Army intends to

begin initiating the involuntary administrative separation process under the October 26, 2018

policy memorandum for DEP members who received unfavorable MSSDs. Id. at ¶ 4.

       3. Defendants will comply with the Court’s October 22, 2019 Order (ECF No. 145) and
         Case 1:18-cv-01551-ESH Document 159 Filed 02/18/20 Page 2 of 2



the Court’s January 21, 2020 Order (ECF No. 155) prior to sending any “Phase 2” letters

initiating involuntary separations.

Dated: February 18, 2020              Respectfully submitted,

                                      ALESSIO EVANGELISTA
                                      Attorney for the United States
                                      Acting under Authority Conferred by 28 U.S.C. § 515

                                      DANIEL F. VAN HORN
                                      D.C. Bar # 924092
                                      Chief, Civil Division

                               By:    Jeremy A. Haugh
                                      JEREMY A. HAUGH
                                      Special Assistant United States Attorney
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2574
                                      jeremy.haugh@usdoj.gov


                                      Attorneys for Defendants




                                                2
